Judgment unanimously reversed on the law and new trial granted. Memorandum: County Court conducted a Sandoval hearing in chambers, in defendant’s absence, wherein it ruled on the permissible scope of the cross-examination of defendant regarding his prior convictions. All that occurred in defendant’s presence was a recitation by County Court of the decision it reached in chambers in defendant’s absence.
Defendant’s absence from the in-chambers Sandoval hearing violated his constitutional and statutory right to be present at all material stages of his trial (see, US Const 6th, 14th Amends; NY Const, art I, § 6; CPU 260.20; People v Gebrosky, 80 NY2d 995, revg 181 AD2d 692; People v Beasley, 80 NY2d 981; People v Alexander, 80 NY2d 801, revg 174 AD2d 996; People v Dokes, 79 NY2d 656; People v Dean, 188 AD2d 1082 [decided herewith]; People v Eady, 185 AD2d 678, lv denied 80 NY2d 929). The People’s argument that defendant’s presence at the Sandoval hearing would have been superfluous is unavailing (see, People v Gebrosky, supra; People v Alexander, supra; People v Dokes, supra; People v Eady, supra; cf., People v Martorana, 187 AD2d 975). Finally, we note that the issue is reviewable, even absent defendant’s failure to object (see, People v Gebrosky, supra; People v Dokes, supra, at 662). (Appeal from Judgment of Monroe County Court, Marks, J.— Burglary, 2nd Degree.) Present — Denman, P. J., Pine, Balio, Fallon and Davis, JJ.